DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al (US 2021/0368541, hereinafter Hedayat, claiming priority date of all provisional applications), in view of Freda et al (US 2021/0105789, hereinafter Freda, claiming priority date of all provisional applications) and in view of Lee et al (US 2016/0007374, hereinafter Lee).

Regarding claim 1, Hedayat discloses a user equipment, (UE, Fig. 1b), comprising: a receiver (transceiver, Fig. 1b), which in operation, receives, from a base station communicating with the user equipment via an unlicensed radio cell (WTRU and gNB communicate in the unlicensed spectrum, Para [0003]), uplink configuration information to configure at least one set of radio resources of the unlicensed radio cell, the at least one set of radio resources available to the user equipment for transmitting uplink control information (gNB can configure resources for a set of WTRUs, Para [0087], configuring uplink carrier BWP for a WTRU, Para [0095], WTRU configured with sets of PUCCH resources by higher layer, Para [0175]), the receiver, which in operation, receives, from the base station, downlink control information, DCI, indicating a UE group ID (DCI carrying information for group of WTRUs, DCI scrambled by a group RNTI, Para [0139]); 		processing circuitry (processor, Fig. 1b), which in operation, determines whether the UE group ID to which the user equipment is associated is the same as the UE group ID received with the downlink control information, the processing circuitry, when determining that the UE group ID to which the user equipment is associated is the same as the UE group ID indicated by the downlink control information, determines scheduling request radio resources within the at least one set of uplink control information radio resources based on the received downlink control information (DCI carries information for a group of WTRUs, including indication of PUCCH resources, DCI is scrambled by RNTI specific to the group of WTRUs, Para [0139], the WTRU uses the associated group RNTI to descramble DCI, if there is no CRC error, the DCI is meant for the UE and the UE can use the uplink resources, in this case for scheduling request, Para [0211]/Fig. 12a-d); 			and a transmitter (transceiver, Fig. 1b), which in operation, transmits a scheduling request to the base station using the determined scheduling request radio resources (UE can transmit a SR in the PUCCH resource to the gNB, Para [0211]/Fig. 12a-d.  Also see Para [0128,158,193]/Fig. 12 from provisional application 62/652,815);									but does not explicitly disclose wherein the at least one set of radio resources is associated with a UE group ID indicating a group of user equipment to which the user equipment is associated.  Freda discloses a WTRU can be configured with one or more resource pools, receiving configuration for group specific resource pools based on group ID, Para [0093] and resource pool configuration may be associated with a group ID, Para [0094] or Para [0092,93] from provisional application 62/735,982.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Freda in the system of Hedayat in order to allow for lower latency for WTRUs in the group and reduce interference and contention with WTRUs outside the group;									and does not explicitly disclose the DCI includes a field indicating a UE group ID.  Lee discloses pre-defined UE group identifiers (IDs) are transmitted in a field of the DCI format, Para [0135].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Hedayat in view of Freda in order to inform a plurality of user equipment about transmit information using a group ID in the DCI and thereby reduce signaling overhead.  
Regarding claim 2, Hedayat discloses the user equipment according to claim 1, wherein the processing circuitry, when in operation, determines the UE group ID from a field of the downlink control information, wherein the processing circuitry, when in operation, descrambles an error correction code of the downlink control using a common identifier, such as the Slot-Format-Indicator Radio Network Temporary Identifier, SFI-RNTI, or the Interrupted Transmission Indicator RNTI, INT-RNTI or the System Information RNTI, SI-RNTI of a 5G-NR communication system, or a scheduling-request-specific RNTI, or wherein the processing circuitry, when in operation, determines the UE group ID based on descrambling an error correction code of the downlink control information (DCI carries information for a group of WTRUs, including indication of PUCCH resources, DCI is scrambled by RNTI specific to the group of WTRUs, Para [0139], the WTRU uses the associated group RNTI to descramble DCI, if there is no CRC error, the DCI is meant for the UE and the UE can use the uplink resources).
Regarding claim 3, Hedayat discloses the user equipment according to claim 1 wherein the downlink control information is transmitted by the base station during a channel occupancy time during which the base station has acquired the unlicensed radio cell upon a successful clear channel assessment of the unlicensed radio cell (after successful LBT, gNB transmits PDCCH, Para [0136], eNB can transmit during channel occupancy time, Para [0093]).
Regarding claim 4, Hedayat discloses the user equipment according to claim 1, wherein the downlink control information includes information on scheduling request radio resources to be used for transmitting the scheduling request (DCI carries indication for PUCCH resources, Para [0139]), but not explicitly wherein the processing circuitry, when in operation, determines whether the scheduling requests radio resources are within the at least one set of uplink control information radio resources, the processing circuitry, when determining that the scheduling request radio resources are within the radio resources of the at least one set of uplink control information radio resources, determines to transmit the scheduling request using the scheduling request radio resources indicated in the downlink control information, and wherein the processing circuitry, when determining that the scheduling request radio resources are not within the radio resources of the at least one set of uplink control information radio resources, determines to not transmit the scheduling request (Freda discloses WTRU is configured with a pool of resources, Para [0093], it is obvious to one within ordinary skill in the art the DCI would indicate a PUCCH resource within the resource pool configured for the WTRU or WTRU group and the WTRU would use the indicated resource accordingly).
Regarding claim 5, Hedayat discloses the user equipment according to claim 1, but not explicitly wherein the uplink configuration information is received in one or more messages of the Radio Resource Control, RRC, layer (Freda discloses resource pools are configured with RRC signaling, Para [0069]).
Regarding claim 6, Hedayat discloses the user equipment according to claim 1, wherein the DCI is transmitted in a common control information resource region, the common control information resource region being monitored by a plurality of user equipments in the unlicensed radio cell (common PDCCH intended for multiple WTRUs, Para [0162], after performing LBT in unlicensed band), wherein the processing circuitry, when in operation, descrambles an error correction code of the downlink control information using a common identifier (DCI carries information for a group of WTRUs, including indication of PUCCH resources, DCI is scrambled by RNTI specific to the group of WTRUs, Para [0139], the WTRU uses the associated group RNTI to descramble DCI, if there is no CRC error, the DCI is meant for the UE and the UE can use the uplink resources), and/or the DCI is transmitted in a dedicated control information resource region, the dedicated control information resource region being monitored by the user equipment but not by other user equipments in the unlicensed radio cell, wherein the processing circuitry, when in operation, descrambles an error correction code of the downlink control information using a dedicated identifier of the user equipment.
Regarding claim 7, Hedayat discloses the user equipment according to claim 1, wherein the processing circuitry, when in operation, determines that the user equipment does not need to perform a clear channel assessment on the unlicensed radio cell before transmitting the scheduling request, based on the received downlink control information (WTRU can receive DCI that indicates whether the WTRU shall perform LBT or not, Para [0141], in this case not), and wherein the transmission of the scheduling request is performed within a defined time period after receiving the downlink control information indicating the UE group ID (PDCCH indicates the PUCCH resource such as PUCCH (SR) 1214, Fig. 12a-d and this is within the MCOT duration), wherein during the time period the user equipment does not need to perform a clear channel assessment on the unlicensed radio cell for performing a transmission on the unlicensed radio cell (DCI can indicate the WTRU does not need to perform LBT procedure, Para [0141]).
Regarding claim 8, Hedayat discloses the user equipment according to claim 1, wherein the receiver, when in operation, receives repetitions of the downlink control information transmitted by the base station, after receiving an initial downlink control information (transmitting and receiving repetitions of DCI is known to one of ordinary skill in the art).
Regarding claim 9, Hedayat discloses the user equipment according to claim 1, wherein the scheduling request, requests, from the base station, uplink radio resources for a further uplink transmission (the purpose of the scheduling request is well known in the art).
Regarding claim 10, Hedayat discloses a base station (enodeB, Fig. 1c), comprising: a transmitter (transmitter, inherent), which in operation, transmits, to one or more user equipment, uplink configuration information to configure at least one set of radio resources of an unlicensed radio cell, the at least one set of radio resources available to the user equipments for transmitting uplink control information in the unlicensed radio cell (WTRU and gNB communicate in the unlicensed spectrum, Para [0003], gNB can configure resources for a set of WTRUs, Para [0087], configuring uplink carrier BWP for a WTRU, Para [0095], WTRU configured with sets of PUCCH resources by higher layer, Para [0175]); processing circuitry (processor, inherent), which in operation, performs a clear channel assessment of the unlicensed radio cell (eNB conducts clear channel assessment, Para [0093]), in case the clear channel assessment of the unlicensed radio cell is successful (if idle or successful, eNB gains access to the channel and is allowed to transmit, Para [0093]), the processing circuitry, when in operation, determines one of the plurality of UE groups and the associated UE group ID and the transmitter, which in operation, transmits downlink control information to the one or more user equipment, indicating the determined UE group ID (transmit DCI carrying information for group of WTRUs, DCI scrambled by a group RNTI, Para [0139]); but does not explicitly disclose wherein the at least one set of radio resources is associated with a UE group ID indicating a group of user equipment to which the user equipment is associated.  Freda discloses a WTRU can be configured with one or more resource pools, receiving configuration for group specific resource pools based on group ID, Para [0093] and resource pool configuration may be associated with a group ID, Para [0094]; and does not explicitly disclose the DCI includes a field indicating a UE group ID.  Lee discloses pre-defined UE group identifiers (IDs) are transmitted in a field of the DCI format, Para [0135].  
Regarding claim 11, Hedayat discloses the base station according to claim 10, further comprising: a receiver, which in operation, receives, from one or more of the user equipment associated with the determined UE group ID, a scheduling request (UE can transmit a SR in the PUCCH resource to the gNB, Para [0211]/Fig. 12a-d).

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.  Applicant makes amendments to the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Hedayat does not disclose the DCI includes a field indicating a UE group ID but the DCI is scrambled using an RNTI specific to a group of UEs. 					In response the amendment is minor and an obvious variation.  In this case the DCI explicitly has a group ID field instead of the UE using the group RNTI to descramble the DCI.  This argument is moot in view of the new reference being used in the current office action.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461